DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 10/5/2022 and 10/7/2022 has been entered. Claims 12-20 have been added. Claims 1, 4-9, and 12-20 remain pending in the application. Applicant has elected not to amend the previous rejections under 35 U.S.C § 103 found in the office action dated 7/5/2022. Examiner’s responses to the arguments may be found below. Applicant’s newly added claims have required an updated search, and a new grounds of rejection under 35 U.S.C. § 102 and 103 which may be found below. 

Response to Arguments
Applicant's arguments filed 10/5/2022 have been fully considered but they are not persuasive for the following reasons:
Applicant asserts Examiner suggests that Gao would want to modify their own structure (page 9 of remarks)
Examiner made no such suggestion. In the office action dated 7/5/2022 Examiner stressed that Gao taught an aircraft comprising an electric motor for a tail rotor, but noted that this embodiment is a replacement from a traditional connection wherein the tail rotor is connected mechanically via a transmission (¶ [0030]). (emphasis added)
Traditional- adj.  existing in or as part of a tradition; long-established. 
Examiner is required to provide prima facie evidence that it would be obvious for an ordinarily skilled aerospace artisan to modify Gao’s aircraft in the creation of another invention by using an outlet shaft from a gearbox to drive a tail rotor prior to the effective filing date of the instant application, Examiner has done so using Gao’s own teaching that driving a rotor using a transmission and shaft is traditionally done (i.e. long-established in the art).
Applicant asserts Examiner has suggested it would seem implicit that the UAV is equipped with a control member that generates a control setpoint for controlling electric motors. 
This is a misrepresentation of Examiner’s position. Examiner explained that Gao taught the propellers as used for differential thrust and yaw control in the event of tail rotor failure as cited in ¶ [0015] of Gao. (emphasis added) Continuing by noting “which indicates that a control unit of some type is implemented to generate a control setpoint or instruction.” Examiner never stated anything about controlling the electric motors as it wasn’t a required limitation in the claim.
From claim 1, line 18: “at least one control member configured to generate a control setpoint OR instruction for controlling the at least one electric motor.” (emphasis added)
Examiner believes that propellers entering differential control in the event of tail failure demonstrates generation of a control setpoint, thereby satisfying the limitation of a control unit as defined by applicant in the claim. 
Applicant’s fourth and fifth paragraphs on page 12 of the remarks may also be used moving forward as a demonstration to the obviousness of the claim (and newly added claim 19) as applicant admitted the knowledge and application of at least a propeller pitch control system used for differential thrust.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 12-14 and 18-20 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Ross et al. (US 20200307779 A1).
Regarding claim 12, Ross teaches a rotorcraft  comprising: a first power plant (abstract); at least one main rotor (abstract, Figures 1A-1C, 3A-5C) participating at least in providing lift for the rotorcraft in the air (¶ [0001]); at least one tail rotor carried by a tail boom of the rotorcraft (Figures 1A-1C, 3A-5C), the first power plant including at least one combustion engine (Figures 2A-2B, ¶ [0023-0030]), at least one outlet shaft of the combustion engine (abstract, element 126, ¶[0035, 0039]), and at least one power transmission main gearbox connected to the outlet shaft as arranged to transmit a first drive torque to the at least one main rotor (abstract) and to the at least one tail rotor (¶[0034] teaches that the rotor system depicted in Figures 4A-C is a variable speed electric motor. However, ¶ [0020] also teaches that an alternative embodiment to the variable speed electric motor is the mechanically driven tail rotor driven by a drive shaft coupled to the main rotor gearbox); at least one pusher or puller propeller independent from the at least one main rotor (Figures 4A-5C), the at least one pusher or puller propeller participating at least in providing propulsion or traction for the rotorcraft (¶ [0035, 0040]); a second power plant including at least one electric motor transmitting a second drive torque to the at least one pusher or puller propeller (¶ [0035]); and at least one control member configured to generate a control setpoint or instruction for controlling the at least one electric motor while being decorrelated from a control setpoint or instruction for controlling the at least one main rotor (¶[0034-0036]).  
Regarding claim 13, Ross teaches the invention discussed in claim 12, wherein the at least one pusher or puller propeller and the second power plant are carried by a wing (Figures 4A-4C, the propellers are mounted to the tail booms which are carried by the wings. ¶ [0035] teaches the use of inline mounted electric motors to drive the propellers) arranged below the at least one main rotor going down along an elevation direction Z parallel to an axis of rotation of the at least one main rotor (as depicted in Figures 4A-4C).
Regarding claim 14, Ross teaches the invention discussed in claim 13, wherein the wing comprises a left half-wing and a right half-wing arranged respectively on a left side and on a right side of an anteroposterior plane of the rotorcraft (Figures 4A-4C), the anteroposterior plane being defined by a midplane extending vertically and between a front region and a rear region of the rotorcraft (Figures 4A-4C).
Regarding claim 18, Ross teaches the invention discussed in claim 12, wherein the at least one combustion engine is chosen from the group comprising piston engines, rotary engines, and turbine engines (Figures 2A and 2B. ¶ [0023-0030]). 
Regarding claim 19, Ross teaches a rotorcraft comprising: a first power plant (abstract); a main rotor for providing lift for the rotorcraft in the air (abstract, Figures 1A-1C, 3A-5C); a tail rotor carried by a tail boom of the rotorcraft(Figures 1A-1C, 3A-5C), the first power plant including a combustion engine having an outlet shaft (Figures 2A-2B, ¶ [0023-0030], abstract, element 126, ¶[0035, 0039]), and a power transmission main gearbox connected to the outlet shaft for transmitting a first drive torque to the main rotor (abstract) and to the tail rotor (¶[0034] teaches that the rotor system depicted in Figures 4A-C is a variable speed electric motor. However, ¶ [0020] also teaches that an alternative embodiment to the variable speed electric motor is the mechanically driven tail rotor driven by a drive shaft coupled to the main rotor gearbox); a pusher or puller propeller independent from the main rotor (Figures 4A-5C), the pusher or puller propeller capable of providing propulsion or traction for the rotorcraft (¶ [0035, 0040]); a second power plant including an electric motor for transmitting a second drive torque to the pusher or puller propeller (¶ [0035]); and a control member for generating a control setpoint or instruction for controlling the at least one electric motor (¶[0034-0036]).   
Regarding claim 20, Ross teaches the invention discussed in claim 19, wherein the pusher or puller propeller and the second power plant are carried by a wing (Figures 4A-4C, the propellers are mounted to the tail booms which are carried by the wings) arranged below the main rotor going down along an elevation direction Z parallel to an axis of rotation of the main rotor (Figures 4A-4C).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4-9, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. (CN 108750092 A).
Regarding claim 1, Gao teaches a rotorcraft (Figures 1-5) including a first power plant (element 402), at least one main rotor (element 401) participating at least in providing lift for the rotorcraft in the air, and at least one tail rotor (Figures 1 and 2, element 5) carried by a tail boom of the rotorcraft (depicted in Figures 1 and 2), the first power plant including at least one combustion engine (Claim 1 notes that the engine comprises a fuel tank and a gearbox), at least one outlet shaft of the combustion engine (Claim 1), and at least one power transmission main gearbox connected to the outlet shaft (Claim 1); wherein the rotorcraft further includes: at least one pusher or puller propeller independent from the at least one main rotor (Figure 2, element 302), the at least one pusher or puller propeller participating at least in providing propulsion or traction for the rotorcraft; a second power plant including at least one electric motor transmitting a second drive torque to the at least one pusher or puller propeller (Figure 7, element 303); and at least one control member configured to generate a control setpoint or instruction for controlling the at least one electric motor (Gao fails to specifically teach the use of a controller. However, ¶ [0015] of Gao does note that the propellers use differential thrust and yaw control in the event of tail rotor failure which indicates that a control unit of some type is implemented to generate a control setpoint or instruction. In this instance, an instruction to provide differential control upon aircraft failure). Gao fails to specifically teach the one power transmission main gearbox connected to the outlet shaft as arranged to transmit a first drive torque to the at least one main rotor and to the at least one tail rotor. However, Gao teaches an aircraft that comprises an electric motor to drive the tail rotor, but notes that this embodiment replaces a traditional connection wherein the tail rotor is connected to the main rotor mechanically via a transmission (¶ [0030]). As such, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify Gao’s rotorcraft with a traditional connection in which the tail rotor is connected to the main rotor mechanically via a transmission (as taught in ¶ [0030] of Gao). 
Regarding claim 4, Gao teaches the invention discussed in claim 1, wherein the at least one pusher or puller propeller (Figures 4 and 7, elements 302) and the second power plant (Figure 7, element 303) are carried by a wing (Figure 4, element 3) arranged below the at least one main rotor going down along an elevation direction Z parallel to an axis of rotation of the at least one main rotor (depicted in Figure 4). 
Regarding claim 5, Gao teaches the invention discussed in claim 4, wherein the wing comprises a left half-wing and a right half-wing arranged respectively on a left side and on a right side of an anteroposterior plane of the rotorcraft (depicted in Figure 4), the anteroposterior plane being defined by a midplane extending vertically and between a front region and a rear region of the rotorcraft (depicted in Figure 4).
Regarding claim 6, Gao teaches the invention discussed in claim 5. Gao fails to specifically teach wherein the at least one pusher or puller propeller comprises at least two pusher or puller propellers belonging to a first group, the first group being carried by the left half-wing, and the at least one pusher or puller propeller further comprising at least two pusher or puller propellers belonging to a second group, the second group being carried by the right half-wing. However, it would have been obvious to one having ordinary skill in the art prior to the effective filing date to duplicate the at least one pusher or puller propeller and power plants carried by the wing (taught by Gao), such that there is a plurality of propellers on each wing, since it has been held that mere duplication of working parts of an invention involves only routine skill in the art. See MPEP 2144.04 VI 
Regarding claim 7, Gao teaches the invention discussed in claim 6. Examiner believes the response to claim 6 also satisfies the limitations found in claim 7. 
Regarding claim 8, Gao teaches the invention discussed in claim 7, wherein the first group of at least two pusher or puller propellers and the second group of at least two other pusher or puller propellers (discussed in the response toe claim 6) are arranged symmetrically about the anteroposterior plane of the rotorcraft (as depicted in Figure 2).
Regarding claim 9, Gao teaches the invention discussed in claim 1. Gao fails to specifically teach wherein the at least one combustion engine is chosen from the group comprising piston engines, rotary engines, and turbine engines. However, Gao did teach the use of a combustion engine. Additionally, piston, rotary, and turbine engines are all commonly used combustion engines that are historically established and well known in the art. For example, the Cessna CH-1 Skyhook (1956) comprised a piston engine; the Berliner Helicopter (1922) comprised a rotary engine; and the Lockheed AH-56 Cheyenne (1967) comprised a turbine engine. As such, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to specify that Gao’s combustion engine was one of a piston, rotary, or turbine engine.
Regarding claim 19, Gao teaches a rotorcraft comprising: a first power plant (element 402); a main rotor for providing lift for the rotorcraft in the air (element 401); a tail rotor carried by a tail boom of the rotorcraft(Figures 1 and 2, element 5), the first power plant including a combustion engine having an outlet shaft (Claim 1), and a power transmission main gearbox connected to the outlet shaft for transmitting a first drive torque to the main rotor (claim 1); a pusher or puller propeller independent from the main rotor (Figure 2, element 302), the pusher or puller propeller capable of providing propulsion or traction for the rotorcraft; a second power plant including an electric motor for transmitting a second drive torque to the pusher or puller propeller (Figure 7, element 303); and a control member for generating a control setpoint (¶ [0015] of Gao teaches the use of differential thrust as a form of yaw control in the event of a tail rotor failure. Examiner believes this is a generation of a control setpoint and satisfies the definition of a control member as defined by the claim.) or instruction for controlling the at least one electric motor.  Gao fails to specifically teach the one power transmission main gearbox connected to the outlet shaft as arranged to transmit a first drive torque to the at least one main rotor and to the at least one tail rotor. However, Gao teaches an aircraft that comprises an electric motor to drive the tail rotor, but notes that this embodiment replaces a traditional connection wherein the tail rotor is connected to the main rotor mechanically via a transmission (¶ [0030]). As such, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify Gao’s rotorcraft with a traditional connection in which the tail rotor is connected to the main rotor mechanically via a transmission (as taught in ¶ [0030] of Gao).
20. (Previously Presented) The rotorcraft according to claim 19, wherein the pusher or puller propeller (Figures 4 and 7, elements 302) and the second power plant (Figure 7, element 303) are carried by a wing (Figure 4, element 3)  arranged below the main rotor going down along an elevation direction Z parallel to an axis of rotation of the main rotor (Figures 4).

Claim(s) 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ross et al. (US 20200307779 A1).
Regarding claim 15, Ross teaches the invention discussed in claim 14, but fails to specifically teach wherein the at least one pusher or puller propeller comprises at least two pusher or puller propellers belonging to a first group, the first group being carried by the left half-wing, and the at least one pusher or puller propeller further comprising at least two pusher or puller propellers belonging to a second group, the second group being carried by the right half-wing. However, Ross does teach a first propeller being carried by the left half-wing, and the second propeller being carried by the right half-wing. It would have been obvious to one of ordinary skill in the art prior to the effective filing date to duplicate the propellers located on the wing as taught by Ross, such that each wing may have an additional propulsor mounted in a group of each to provide additional thrust and acceleration in the high-speed cruise regime (taught by ¶ [0036] of Ross), since it has been held that mere duplication of working parts of an invention involves only routine skill in the art. See MPEP 2144.04 VI. 
Regarding claim 16, the modification of Ross teaches the invention discussed in claim 15, wherein the first group of at least two pusher or puller propellers and the second group of at least two other pusher or puller propellers each have the same number N of pusher or puller propellers (as taught in the response to claim 15).
Regarding claim 17, the modification of Ross teaches the invention discussed in claim 16, wherein the first group of at least two pusher or puller propellers and the second group of at least two other pusher or puller propellers are arranged symmetrically about the anteroposterior plane of the rotorcraft (as is depicted in Figures 4A-4C).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Strauss et al. (US 20150100181 A1)- Provides a helicopter with a tail rotor, a pusher propeller, and three different embodiments of powering the helicopter using engines, generators, electric motors, and controllers. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN MICHAEL HESTON whose telephone number is (571)272-3099. The examiner can normally be reached M-Th 0600-1600 EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy D Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN MICHAEL HESTON/Examiner, Art Unit 3644                                                                                                                                                                                                        
/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644